DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because reference character 31 “cowl” (see paragraph [0052] and on the List of reference signs) in Figure 2a should be changed to -- Header Panel - the panel that runs the length of the windshield on a convertible Mustang. The latches secure to the header panel and the panel supports the front of the convertible top. header panel-- in both the Specification and the claims 6 and 7.
 Cowl - the front part of the frame that supports the rear of the hood, windshield, dashboard, pedals and instrument panel. The cowl separates the passenger compartment from the engine. 
 Header Panel - the panel that runs the length of the windshield on a convertible. The latches secure to the header panel and the panel supports the front of the convertible top. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The Abstract and Specification filed on 06/05/2020 has been entered by the Examiner. 
The abstract of the disclosure is objected to because “includes_at” (line 3) needs to be changed to --includes at--.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 8, 10, 11 and 17 are objected to because of the following informalities:  



Regarding claim 17, “wherein_the” (line 1) needs to be changed --wherein the--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German reference DE 102012012865 A1.
German reference DE 102012012865 A1 discloses a safety system for detecting body part in an area of a vehicle (see abstract, claim 1, paragraphs [0001], [0002], [0004], [0007] - [0010], [0015], [0020], [0026], [0030], [0031], [0033] - [0037] and shown in Figure 1).
Claim(s) 1, 2, 4-9, 12, 13-15, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German reference DE 10305342 A1.
German reference DE 10305342 A1 discloses a safety system for detecting body part in an area of a vehicle (see abstract, paragraphs [0001] -[0004], [0009] - [0010], [0015], [0020], [0039] - [0043], [0046] - [0047], [0049]  and shown in Figures).
Claim(s) 1-5 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haag et al. US 2003/0071639 A1.
Haag et al. US 2003/0071639 A1 discloses a safety system for detecting body part in an area of a vehicle (see abstract and paragraphs [0004] - [0027], [0032], [0039)].




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612